Citation Nr: 0008423	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether the appellant's income meets the requirements for the 
receipt of improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from June 1942 to 
November 1945; he died on March [redacted], 1998; the appellant 
is his widow.  

This matter arises from a decision rendered in May 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit now sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on March [redacted], 1998.  

2.  The appellant, widow of the veteran, paid his outstanding 
funeral expenses in the amount of $6,599 on April 20, 1998.  

3.  The appellant's application for improved death pension 
benefits was first received by VA on April 24, 1998.  

4.  The appellant's application for improved death pension 
benefits was not received by VA within 45 days following the 
veteran's demise.  

5.  The appellant's countable income for improved death 
pension purposes exceeded $5,808 for the one year period 
beginning April 24, 1998.  



CONCLUSION OF LAW

The appellant's income was excessive for improved death 
pension purposes effective April 24, 1998.  38 U.S.C.A. 
§§ 1541, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272, 
3.400 (c) (3) (ii) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant does not contend that her Social Security 
benefits during the 12 month period beginning April 24, 1998 
totaled less than $5,808, which was the applicable maximum 
income limitation then in effect.  See 38 U.S.C.A. § 1541(b).  
Instead, she contends that the expenses that she paid in 
conjunction with the veteran's burial totaling $6,599 should 
be used to offset her countable income, thereby reducing said 
income below the maximum applicable income limitation.  She 
claims that she submitted her improved death pension 
application to the Boone County Veterans Office on April 18, 
1998, the date the application was completed.  She argues 
that she should be entitled to credit for the burial expenses 
paid because her application was submitted within 45 days of 
the veteran's death.  See 38 C.F.R. § 3.400 (c)(3)(ii).  

The facts in this case do not support the appellant's 
position.  The veteran died on March [redacted], 1998.  The appellant 
then paid his funeral expenses in the amount of $6,599 on 
April 20, 1998.  This was less than 45 days following the 
date of the veteran's death.  However, although the appellant 
completed her application for pension benefits on April 18, 
1998, this application was not received by VA until April 24, 
1998.  In this regard, the appellant is advised that the 
Boone County Veterans Office is not a part of the VA system; 
nor do its employees work for the VA.  

Thus, the record establishes that the appellant paid the 
veteran's burial expenses within 45 days following his death, 
but submitted her application for improved death pension 
benefits more than 45 days following the veteran's death.  
The law is quite clear in this regard; in determining a 
widow's countable income for improved disability pension 
purposes, amounts paid toward the veteran's burial expenses 
subsequent to death but prior to date of pension entitlement 
are not deductible.  See 38 C.F.R. § 3.272(h).  As previously 
mentioned, the veteran's burial benefits were paid in full by 
the appellant on April 20, 1998; however, because her 
application was not received by VA until April 24, 1998, a 
date more than 45 days following the veteran's death, her 
entitlement does not arise until the date of receipt of her 
claim.  See 38 C.F.R. § 3.400(c)(3)(ii).  As such, the 
veteran's burial expenses cannot be employed to reduce the 
appellant's countable income.  Because her countable income 
exceeded the $5,808 maximum income limitation then in effect, 
the appellant was not eligible for improved death pension.  

In view of the foregoing, the Board finds no reasonable basis 
upon which to predicate a grant of the benefit sought.  In 
this regard, the Board expresses its regret that a more 
favorable decision could not be rendered; however, the Board 
is bound in its decisions by, among other things, the 
regulations of VA.  See 38 U.S.C.A. § 7104(c) (1999).


ORDER

Entitlement to improved death pension benefits is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



- 4 -



